


110 HR 2887 IH: Teague Ryan Sudden Child Cardiac

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2887
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2007
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  program of screenings and education regarding children with sudden cardiac
		  arrhythmia syndromes.
	
	
		1.Short titleThis Act may be cited as the
			 Teague Ryan Sudden Child Cardiac
			 Arrhythmia Syndromes Screening and Education Act of
			 2007.
		2.FindingsThe Congress finds as follows:
			(1)Each month between
			 250 and 600 young people in the United States die suddenly and unexpectedly
			 from cardiac arrhythmia syndromes.
			(2)These syndromes include long Q–T syndrome,
			 hypertrophic cardiomyopathy, arrhyth­mogenic right ventricular dysplasia, and
			 others.
			(3)Long Q–T syndrome
			 is more common in the United States than childhood leukemia.
			(4)Most cardiac
			 arrhythmia syndromes that cause sudden death in the young are identifiable
			 through screenings.
			(5)Once diagnosed,
			 these syndromes are treatable, and individuals with these conditions can have
			 normal life spans and life-styles.
			3.Screenings and
			 education regarding children with sudden cardiac arrhythmia
			 syndromesPart B of title III
			 of the Public Health Service Act (42
			 U.S.C. 243 et seq.) is amended by inserting after section 317S the following
			 section:
			
				317T.Screenings and
				education regarding children with sudden cardiac arrhythmia syndromes
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may make awards of grants or contracts to
				States, political subdivisions of States, and other public or nonprofit private
				entities, such as the Cardiac Arrhythmias Research and Education Foundation,
				the Sudden Arrhythmia Death Syndromes Foundation, and the Hypertrophic
				Cardiomyopathy Association, for the purpose of carrying out programs—
						(1)to screen children
				for sudden cardiac arrhythmia syndromes;
						(2)to provide
				referrals for medical services regarding such syndromes; and
						(3)to provide
				education on such syndromes to health professionals and the general public,
				including education on screening methods.
						(b)Priority in
				making awardsIn making awards under subsection (a), the
				Secretary shall give priority—
						(1)to screenings and
				referrals under such subsection for children who participate in, or intend to
				participate in, organized sports; and
						(2)to educational
				activities under such subsection that are directed toward parents of children
				described in paragraph (1) and health professionals who commonly provide
				medical care for such children.
						(c)Technical
				assistanceThe Secretary may provide technical assistance to
				grantees under subsection (a) with respect to the planning, development, and
				operation of programs under such subsection. The Secretary may provide such
				technical assistance directly or through grants or contracts.
					(d)EvaluationsThe
				Secretary, directly or through grants or contracts, shall provide for
				evaluations of programs under subsection (a) in order to determine the quality
				and effectiveness of the programs.
					(e)DefinitionFor
				purposes of this section, the term children means individuals
				under the age of 19.
					(f)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $20,000,000 for fiscal year 2008, and
				such sums as may be necessary for each of the fiscal years 2009 through
				2012.
					.
		
